Title: To George Washington from Nathanael Greene, 10 May 1781
From: Greene, Nathanael
To: Washington, George


                        
                            Sir,
                            Head Quarters May 10th 1781.
                        
                        I do myself the honor to transmit your Excellency a copy of the Cartel settled for the exchange and relief of
                            prisoners taken in this department, and shall be happy if it meets your approbation. I have the honor to be Your
                            Excellency’s Most Obedient Humble Servant
                        
                            Nath. Greene

                        
                    